Case: 12-1537      Document: 10     Page: 1     Filed: 10/15/2012




             NOTE: This order is nonprecedential.

   Wntteb ~tate5 qcourt of ~peaI5
       for tbe jfeberaI qctrcutt

    IN RE LEANDER LAUFFER, CRAIG A. SMITH,
     RAYMOND G. GOODWIN, AND M. PATRICIA
                  BECKMAN,
                  Appellants.


                          2012-1537
                    (Serial No. 08/478,995)


     Appeal from the United States Patent and Trademark
 Office, Board of Patent Appeals and Interferences.


                         ON MOTION


        Before LINN, DYK, and   WALLACH,   Circuit Judges.
 DYK,   Circuit Judge.
                         ORDER
      The Director of the United States Patent and Trade-
 mark Office moves without opposition to remand this
 matter to the Board of Patent Appeals and Interferences
 to consider appellants' evidence of nonobviousness in the
 first instance.
    Accordingly,
Case: 12-1537      Document: 10      Page: 2     Filed: 10/15/2012




 IN RE LAUFFER                                                2

       IT Is ORDERED THAT:
       (1) The motion to remand is granted.
       (2) Each side shall bear its own costs.
                                   FOR THE COURT


         OCT 15 lOll               /s/ Jan Horbaly
            Date                   Jan Horbaly
                                   Clerk


 cc: Barbara Rudolph, Esq.
     Raymond T. Chen, Esq.
 s26
 Issued As A Mandate: _ _OC_T_1_5_2_01_2__